Title: V. Proposed Amendment to Article 24, 22 – 29 August 1782
From: Netherlands, States General of
To: Adams, John



22–29 August 1782

Het 24e: Artikel zoude in deezer voege veranderd konnen worden.
By aldien de Vereenigde Staaten van America t’eeniger tyd nodig mogten vinden, om by den Koning of Keizer van Marocco of Fez, mitsgaders by de Regeeringen van Algiers, Tunis of Tripoli, of by eenige van dezelve, Negotiatien te entameeren tot het verkrygen van Paspoorten ter beveiliging van hunne Navigatie op de Middelandsche Zee, zoo belooven Haar Hoog Mog., op het aanzoek van Hoogstgedagte Vereenigde Staaten, die Negotiatien door middel van hunne by den voorsz Koning of Keizer en Regeeringen resideerende Consuls op de favorabelste wyse te zullen Secondeeren.
